DETAILED ACTION
Claims 1-19 are pending in the application and claims 1-19 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The applicants claim priority to Application No. 16/665171 filed 3/25/2015, application number 61/969005 filed 3/21/2014, Patent Application No. 62/023,721, filed July 11, 2014, Patent Application No. 14/109,651, filed December 17, 2013, Patent Application No. 61/885,424, filed October 1, 2013, Patent Application No. 61/811,102, filed April 11, 2013, Patent Application No. 61/811,106, filed April 11, 2013., application number 14/665171 filed 3/23/2015. Limitations of "(c) comparing the difference" “(d) in response to” in independent claims are given priority to application number 14/665171 filed 3/23/2015. The rest of the limitations of the independent claim along with the rest of the claims in the instant application are granted an effective filing date of 7/11/2014 corresponding to provisional application 62/023721. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-5, 8-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of patent No. 10740358. Although the claims at 
This is a nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The instant application and the referenced copending application are claiming common subject matter, for illustration purposes only the method claims are shown below:

Instant Application
patent No. 10740358
1. (Original) A method comprising: 
receiving, at a computer system, one or more updates for data stored in the computer system; 

determining, by the computer system, a valid time for each of the one or more received data updates; 

updating, by the computer system, one or more multi-temporal data items based at least in part on the received updates, wherein updating the multi-temporal data items includes storing the determined valid time and a separate transaction time for each of the one or more received data updates; 

determining that at least a first filter query is configured to compute a result based at least in part on a set of underlying data that includes at least some of the updated multi-temporal data items, wherein the determination of the first filter query is based at least on the in part on the valid times determined for the received data updates; and 

based at least in part on the determination that the result of the first filter query is based at least in part on the updated multi-temporal data items:

(a) performing a first execution of the first filter query using multi-temporal data corresponding to a current time;

(b) performing a second execution of the first filter query using multi-temporal data corresponding to a previous time, the previous time corresponding to a previous execution of the first filter query;

(c) determining a difference between a first result of the first execution of the first filter query using the multi-temporal data corresponding to the current time and a second result of the second execution of the first filter query using the multi-temporal data corresponding to the previous execution time; 

(d) comparing the difference to a threshold, the threshold determined based at least in part on a change in a value of one or more objects within the multi-temporal data, and the threshold used to determine a second invocation of the first data transformation process; and 

(e) upon determining that the difference is greater than the threshold, invoking a first transformative action on a first data object, the first transformative action associated with the first filter query.  


invoking, at a computer system, a first data transformation process on one or more data objects within a multi-temporal database;
in response to invoking the first data transformation process:
(a) determining, by the computer system, a first time associated with the first data transformation process;
(b) performing, by the computer system, a first execution of a first query configured to compute a result based on a first set of multi-temporal data items stored within the multi-temporal database;

receiving, at the computer system, a plurality of data updates for data stored in a multi-temporal database;
determining, by the computer system, a valid time for each of the plurality of received data updates;
updating, in the multi-temporal database, one or more multi-temporal data items based on the received data updates, wherein updating the multi-temporal data items includes storing the determined valid time and a separate transaction time for each of the one or more received data updates;
in response to receiving the plurality of data updates, determining whether the
plurality of data updates change any of the first set of multi-temporal data items within the multi-temporal database;
in response to determining that the plurality of data updates have changed one or
more of the first set of multi-temporal data items within the multi-temporal database:

query to compute a second result, wherein the second execution of the first query uses multi-temporal data corresponding to a current time and including the one or more changed first set of multi-temporal data items;
(b) determining a difference value between a second result of the second execution of the first query using the multi-temporal data corresponding to the current time, and the first result of the first execution of the first query using the multi-temporal data corresponding to the first time associated with the first data transformation process;
(c) comparing the difference value to a predetermined threshold value, the predetermined threshold value determined based at least in part on a change in a value of one or more objects within the multi-temporal data, the predetermined threshold value used to determine a second invocation of the first data transformation process; and
(d) in response to determining that the difference value is greater than the predetermined threshold value, performing the second invocation of the first data transformation process on the one or 


2. The method of claim 1, wherein the first data transformation process is performed by a data transformation loop application executing within a compute node of a HADOOP data processing cluster.

3. (Original) The method of claim 2, wherein the first transformative action includes one or more of a machine learning process, a classification of raw data process, a Support Vector Machine, Naive Bayes classifier, Neural Network, Clustering, Association Rule, Decision Tree, Univariate Seasonal and linear Trend, Multivariate State Estimation Technique, Cognitive computing, Bayesian Belief Network, Least-Squares Optimization or Regression of solutions for inverse problem, Influence Diagrams, Dempster-Shafer theory, Decision Trees, Prognosis of Remaining Useful Life, script, plan, schedule, BPEL workflow, and business process in BPMN.
3. The method of claim 2, wherein the first data transformation process includes one or more of a machine learning process, a classification of raw data process, a Support Vector Machine, Naive Bayes classifier, Neural Network, Clustering, Association Rule, Decision Tree, Univariate Seasonal and linear Trend, Multivariate State Estimation Technique, Cognitive computing, Bayesian Belief Network, Least-Squares Optimization or Regression of solutions for inverse problem, Influence Diagrams, Dempster-Shafer theory, Decision Trees, Prognosis of Remaining Useful Life, script, plan, schedule, BPEL workflow, and business process in BPMN.

4. (Original) The method of claim 1, further comprising: 
storing a second data object corresponding to the result of the first transformative action on the first data object; 
determining a difference between the second data object and a different data 
invoking a second transformative action on the second data object based at least in part on a determination that the difference between second data object and the different data object is greater than a second threshold.  


value between the second data object and a different data object of the same type as the second data object, wherein the different data object was generated by the first invocation of the data transformation process; and
invoking a second data transformation process on the second data object based on a determination that the difference value between second data object and the different data object is greater than a second predetermined threshold value.



receiving one or more additional updates for the multi-temporal data stored in the computer system; 

updating the set of multi-temporal data items based at least in part on the received additional updates; 

performing a third execution of the first filter query using the additional updates for the multi-temporal data; 

performing a fourth execution of the first filter query using multi-temporal data 

determining a difference between a result of the third execution of the first filter query and a result of the fourth execution of the first filter query; 

comparing the difference to the threshold; and 

upon determining that the difference is greater than the threshold, re-invoking the first transformative action.  


receiving one or more additional updates for the multi-temporal data stored in the computer system;
updating the one or more multi-temporal data items based on the received additional updates;
performing a third execution of the first query using the additional updates for the multi-temporal data;
performing a fourth execution of the first query using multi-temporal data corresponding to a 
determining a difference value between a result of the third execution of the first query and a result of the fourth execution of the first query;
comparing the difference value to the predetermined threshold value; and 
upon determining that the difference value is greater than the predetermined threshold value, re-invoking the data transformation process.


6. The method of claim 1, wherein performing the first and second execution of the first query, and comparing the difference value between first and second execution of the first query to the predetermined threshold value are performed outside of and asynchronously from a first transaction performing the updating of the one or more multi-temporal data items, and wherein the first and second invocations of the first data transformation process are performed outside of and asynchronously from the first transaction.

9. (Original) The method of claim 1, wherein determining the valid time for the received data updates comprises at least one of receiving the valid time within each of the one or more received data updates or dynamically determining the valid time for each of the one or more received data updates using an orchestration engine of the computer system.
7. The method of claim 1, wherein determining the valid time for the received data updates comprises receiving the valid time within each of the plurality of received data updates.

8. The method of claim 1, wherein determining the valid time for the received data updates comprises dynamically determining the valid time for each of the plurality of received data updates using an orchestration engine of the computer system.


after invoking the first transformative action associated with the first filter query, receiving a request to determine a set of data updates causing the first transformative action; 

in response to the request, retrieving a plurality of multi-temporal data items from the computer system, including the one or more updated multi-temporal data items; 

determining which of the plurality of multi-temporal data items caused the first transformative action, wherein said determining is based at least in part on the valid times and the separate transaction times for the retrieved plurality of multi-temporal data items; and 

transmitting a response to the received request, including data identifying the determined multi-temporal data items that caused the first transformative action.
9. The method of claim 1, further comprising: after invoking the first data transformation process, receiving a request to determine a set of data updates causing the first data transformation process;
in response to the request, retrieving a plurality of multi-temporal data items from the computer system, including the first set of multi-temporal data items;
determining which of the plurality of multi-temporal data items caused the first data transformation process, wherein said determining is based on the valid times and the separate transaction times for the retrieved plurality of multi-temporal data items; and
transmitting a response to the received request, including data identifying the determined multi-temporal data items that caused the first data transformation process.



determining that a first updated data item within the plurality of multi-temporal data items has a valid time prior to the invocation of the first transformative action, and a transaction time after the invocation of the first transformative action; and 

determining that the first updated data item is not within the set of data updates that caused the first transformative action, based at least in part on the determination that the transaction time of the first updated data item is after the invocation of the first transformative action.
10. The method of claim 27, wherein determining which of the plurality of multi temporal data items caused the second invocation of the first data transformation process comprises:
determining that a first updated data item within the plurality of multi-temporal data items has a valid time prior to the second invocation of the first data transformation process, and a transaction time after the second invocation of the first data transformation process; and
determining that the first updated data item is not within the set of data updates that caused the second invocation of the first data transformation process, based on the determination that the transaction time of the first updated data item is after the second invocation of the first data transformation process.
12. (Original) The method of claim 10, wherein determining which of the plurality of multi-temporal data items caused the first transformative action comprises: 
determining that a first updated data item within the plurality of multi-temporal data items has a valid time after the invocation of the first transformative action; and 



determining that the first updated data item is not within the set of data updates that caused the first transformative action, based at least in part on the determination that the valid time of the first updated data item is 

determining that a first updated data item within the plurality of multi-temporal data items has a valid time after the second invocation of the first data transformation process; and
determining that the first updated data item is not within the set of data updates that caused the second invocation of the first data transformation process, based on the determination that the valid 


12. The method of claim 1, further comprising determining that the first query is configured to compute a result based on the first set of multi-temporal data items that includes at least some of the updated multi-temporal data items, by determining that the received data updates definitively change the result of the first query.

14. (Original) The method of claim 1, wherein determining that the first filter query is configured to compute a result based at least in part on the set of underlying data that includes at least some of the updated multi-temporal data items comprises determining that the received data updates potentially but not definitively change the result of the first filter query.
13. The method of claim 1, further comprising determining that the first query is configured to compute a result based on the first set of multi-temporal data items that includes at least some of the updated multi-temporal data items, by determining that the received data updates potentially but not definitively change the result of the first query.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 10-12 seem to take steps after the transformative action has been taken but the steps are steps that happen before the transformative action in the independent claim which does not make sense.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8-15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al US2013/0066866 and in view of Adams et al US2006/0122965 
Regarding claim 1, Chan teaches: receiving, at a computer system, one or more updates for data stored in the computer system; (Chan see paragraphs 0019-0022 profile information updated in bi-temporal database)
determining, by the computer system, a valid time for each of the one or more received data updates; (Chan see paragraphs 0005 0021 0022 bi-temporal queries for transaction times and valid times for data and updates in temporal database)
updating, by the computer system, one or more multi-temporal data items based at least in part on the received updates, wherein updating the multi-temporal data items includes storing the determined valid time and a separate transaction time for each of the one or more received data updates; 
determining that at least a first filter query is configured to compute a result based at least in part on a set of underlying data that includes at least some of the updated multi-temporal data items, wherein the determination of the first filter query is based at least on the in part on the valid times determined for the received data updates; and (Chan see paragraphs 0005 0021 0022 0096 bi-temporal queries for transaction times and valid times for data and updates in temporal database)
based at least in part on the determination that the result of the first filter query is based at least in part on the updated multi-temporal data items: (Chan see paragraphs 0019-0022 0044 0049 0096 updates to profile information that makes changes to profile record with last modification time and query bi-temporal queries for transactions times and valid times for data and updates in temporal database)
(a) performing a first execution of the first filter query using multi-temporal data corresponding to a current time; (Chan see paragraphs 0005 0021 0022 bi-temporal queries for transaction times and valid times for data and updates in temporal database)
(b) performing a second execution of the first filter query using multi-temporal data corresponding to a previous time, the previous time corresponding to a previous execution of the first filter query; (Chan see paragraphs 0044 0096 0097-0113 query for data at any point in time including query for data after event of an update to data with profile records which are valid for time in the real world and query for data at any point in the past, example queries also read on second execution as the flashback queries execute the same query with difference time periods or confidences)
Chan does not teach: (c) determining a difference between a first result of the first execution of the first filter query and a second result of the second execution of the first filter query
(d) comparing the difference to a threshold, the threshold determined based at least in part on a change in a value nd the threshold used to determine a second invocation of the first data transformation process; and 
(e) upon determining that the difference is greater than the threshold, invoking a first transformative action on a first data object, the first transformative action associated with the first filter query. 
Adams teaches: (c) determining a difference between a first result of the first execution of the first filter query and a second result of the second execution of the first filter query (Adams see paragraph 0071 compare first query objects and second query objects for degree of similarity).
(d) comparing the difference to a threshold, the threshold determined based at least in part on a change in a value and the threshold used to determine a second invocation of the first data transformation process; and 
(e) upon determining that the difference is greater than the threshold, invoking a first transformative action on a first data object, the first transformative action associated with the first filter query. (Adams see paragraph 0071-0074 0081 0082 compare first query objects and second query objects for degree of similarity with a threshold for similarity level where if threshold is met objects are sent notifications or grouped together. Similarity may be incremented or decremented based on statistical comparison, or 90% of all queries compared have a patient identifier and not a good indication of similarity. Threshold for similarity value reads on predetermined threshold, notifications and grouping reads on transformative action).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified temporal database as taught by Chan to include the use of a threshold as taught by Adams for the predictable result of more efficiently determining whether or not a transaction needs to occur.

Regarding claim 6, Chan as modified further teaches: wherein the set of updated multi-temporal data items are bi-temporal data items including a transaction time and a valid time for each data item.  (Chan see paragraphs 0005 0021 0022 bi-temporal queries for transaction times and valid times for data and updates in temporal database)

Regarding claim 8, Chan as modified further teaches: wherein identifying the first filter query, performing the first and second execution of the first filter query, are performed outside of and asynchronously from a first transaction as the updating of the set of multi-temporal data items, and wherein the invocation of the first action on the first data object is performed outside of and asynchronously from the first transaction (Chan see paragraphs 0021 0022 0044 0096 0097 query for data at any point in time including query for data after event of an update to data with profile records which are valid for time in the real world and query for data at any point in the past where querying happening completely independent from updating reads on asynchronously)
comparing the difference between first and second execution of the first filter query to the threshold, first transformative action (Adams see paragraph 0071 compare first query objects and second query objects for degree of similarity)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified temporal database as taught by Chan to include the use of a threshold as taught by Adams for the predictable result of more efficiently determining whether or not a transaction needs to occur.

Regarding claim 9, Chan as modified further teaches: wherein determining the valid time for the received data updates comprises at least one of receiving the valid time within each of the one or more received data updates or dynamically determining the valid time for each of the one or more received data updates using an orchestration engine of the computer system.  (Chan see paragraph 0021 update include valid time).

	Regarding claim 10, Chan as modified further teaches: after invoking action associated with the first filter query, receiving a request to determine a set of data updates causing the action; 
in response to the request, retrieving a plurality of multi-temporal data items from the computer system, including the one or more updated multi-temporal data items; (Chan see paragraph 0088 0095 in response to the event, prior user profile is retrieved and updated user profile is generated where updated user profile reads on data updates)
determining which of the plurality of multi-temporal data items caused the action, wherein said determining is based at least in part on the valid times and the separate transaction times for the retrieved plurality of multi-temporal data items; and 
transmitting a response to the received request, including data identifying the determined multi-temporal data items that caused the action.  (Chan see paragraph 0005 0088 0095-0097 detecting event occurs at valid time and in response access user profile specified by valid time and saving the profile, transaction time denote time when fact is stored in database)
(Adams see paragraph 0071-0074 0093 compare first query objects and second query objects for degree of similarity with a threshold for similarity level where if threshold is met objects are sent notifications or grouped together, where notifications, groupings, reducing costs and sharing resources read on transformative action)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified temporal database as taught by Chan to include the use of a threshold as taught by Adams for the predictable result of more efficiently determining whether or not a transaction needs to occur.

	Regarding claim 11, Chan further teaches: determining that a first updated data item within the plurality of multi-temporal data items has a valid time prior to the invocation of the first action, and a transaction time after the invocation of the first action; and (Chan see paragraph 0048 0049 0095 last modification date represents transaction time, profile is updated asynchronously after event takes place and maintain valid time and last modification time and profile with valid time prior to event time is pulled up in response to event)
determining that the first updated data item is not within the set of data updates that caused the first action, based at least in part on the determination that the transaction time of the first updated data item is after the invocation of the first action.  (Chan see paragraph 0048 0049 last modification date represents transaction time, profile is updated asynchronously after event takes place and maintain valid time and last modification time where updating after the event reads on determining data item is not within set of updates caused by action)
(Adams see paragraph 0071-0074 0093 compare first query objects and second query objects for degree of similarity with a threshold for similarity level where if threshold is met objects are sent notifications or grouped together, where notifications, groupings, reducing costs and sharing resources read on transformative action)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified temporal database as taught by Chan to include the use of a threshold as taught by Adams for the predictable result of more efficiently determining whether or not a transaction needs to occur.

Regarding claim 12, Chan further teaches: wherein determining which of the plurality of multi-temporal data items caused the first transformative action comprises: 
determining that a first updated data item within the plurality of multi-temporal data items has a valid time after the invocation of the first action; and 
determining that the first updated data item is not within the set of data updates that caused the first transformative action, based at least in part on the determination that the valid time of the first updated data item is after the invocation of the first action. (Chan see paragraph 0005 0089 bi-temporal database recording valid times, updating user profiles uses two non-overlapping valid time periods).
first transformative action (Adams see paragraph 0071-0074 0093 compare first query objects and second query objects for degree of similarity with a threshold for similarity level where if threshold is met objects are sent notifications or grouped together, where notifications, groupings, reducing costs and sharing resources read on transformative action)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified temporal database as taught by Chan to include the use of a threshold as taught by Adams for the predictable result of more efficiently determining whether or not a transaction needs to occur.
Regarding claim 13, Chan further teaches: wherein determining that the first filter query is configured to compute a result based at least in part on the set of underlying data that includes at least some of the updated multi-temporal data items comprises determining that the received data updates definitively change the result of the first filter query.  (Chan see paragraphs 0005 0021 0022 bi-temporal queries for transaction times and valid times for data and updates in temporal database)
Regarding claim 14, Chan further teaches: wherein determining that the first filter query is configured to compute a result based at least in part on the set of underlying data that includes at least some of the updated multi-temporal data items comprises determining that the received data updates potentially but not definitively change the result of the first filter query. (Chan see paragraphs 0005 0021 0022 bi-temporal queries for transaction times and valid times for data and updates in temporal database)

Regarding claims 15, 18, and 19, note the rejection of claim(s) 1, 6, 8-14. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.


Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al US2013/0066866 and in view of Adams et al US2006/0122965 and in further view of Skomoroch et al. US2012/0197733
Regarding claim 2, Chan does not distinctly disclose: wherein the first transformative action is performed by a data transformation loop application executing within a compute node of a HADOOP data processing cluster
	However, Skomoroch teaches: wherein the first transformative action is performed by a data transformation loop application executing within a compute node of a HADOOP data processing cluster. (Skomoroch see col 5 lines 62-67 col. 6 lines 1-19 Hadoop)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a temporal database as taught by Chan to include clustering and Hadoop as taught by Skomoroch for the predictable result of more efficiently determining performing transactions.
Regarding claim 3, Chan and Skomoroch teaches: wherein the first transformative action includes one or more of a machine learning process, a classification of raw data process, a Support Vector Machine, Naive Bayes classifier, Neural Network, Clustering, Association Rule, Decision Tree, Univariate Seasonal and linear Trend, Multivariate State Estimation Technique, Cognitive computing, Bayesian Belief Network, Least-Squares Optimization or Regression of solutions for inverse problem, Influence Diagrams, Dempster-Shafer theory, Decision Trees, Prognosis of Remaining Useful Life, script, plan, schedule, BPEL workflow, and business process in BPMN. (Skoomoroch see col 5 lines 62-67 col. 6 lines 1-19 see col. 9 lines 1-8 clustering).
Chan to include clustering and Hadoop as taught by Skomoroch for the predictable result of more efficiently determining performing transactions.

Claims 4, 5, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al US2013/0066866 and in view of Adams et al US2006/0122965 and in further view of Lotem et al. US8407798
	Regarding claim 4, Chan as modified further teaches: invoking a second transformative action on the second data object based at least in part on a determination that the difference between second data object and the different data object is greater than a second threshold.  (Adams see paragraph 0071-0074 0081 0082 0096 compare first query objects and second query objects for degree of similarity with a threshold for similarity level where if threshold is met objects are sent notifications or grouped together. Similarity may be incremented or decremented based on statistical comparison, or 90% of all queries compared have a patient identifier and not a good indication of similarity. Each user or group may have its own threshold which reads on a second threshold)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified temporal database as taught by Chan to include the use of a threshold as taught by Adams for the predictable result of more efficiently determining whether or not a transaction needs to occur.
Chan does not teach: storing a second data object corresponding to the result of the first transformative action on the first data object; 
determining a difference between the second data object and a different data object of the same type as the second data object, wherein the different data object was generated by a previous invocation of the first transformative action; and
	Lotem teaches: storing a second data object corresponding to the result of the first transformative action on the first data object; (Lotem see col 5 lines 17-27 col. 11 lines 23 event collectors feeding events and data such as ID location and type for events where the data being fed reads on data object and event reads on transformation process)
determining a difference between the second data object and a different data object of the same type as the second data object, wherein the different data object was generated by a previous invocation of the first transformative action; and (Lotem col. 11 lines 26-33 col. 19 lines 31-34 compare data from different events where compare reads on determine different, data reads on data object, and different events reads on separate invocations of the actions)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a temporal database as taught by Chan to include comparing data across actions as taught by Lotem for the predictable result of more efficiently determining performing transactions.

Regarding claim 5, Chan as modified teaches: receiving one or more additional updates for the multi-temporal data stored in the computer system; (Chan see paragraphs 0019-0022 profile information updated in bi-temporal database)
(Chan see paragraphs 0019-0022 profile information updated in bi-temporal database)
performing a third execution of the first filter query using the additional updates for the multi-temporal data; (Chan see paragraphs 0005 0021 0022 bi-temporal queries for transaction times and valid times for data and updates in temporal database)
performing a fourth execution of the first filter query using multi-temporal data corresponding to a previous execution time of the first filter query; (Chan see paragraphs 0021 0022 0044 0096 0097 query for data at any point in time including query for data after event of an update to data with profile records which are valid for time in the real world and query for data at any point in the past)
determining a difference between a result of the third execution of the first filter query and a result of the fourth execution of the first filter query; 
comparing the difference to the threshold; and 
upon determining that the difference is greater than the threshold, re-invoking the first transformative action.  (Adams see paragraph 0071 and 0072 similarity score calculated for multiple query objects using query comparator and if similarity score is above a threshold notifications for the objects are sent and each pair of similar objects are displayed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified temporal database as taught by Chan to include the use of a threshold as taught by Adams for the predictable result of more efficiently determining whether or not a transaction needs to occur.

Regarding claims 16, 17, note the rejection of claim(s) 4, 5. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al US2013/0066866 and in view of Adams et al US2006/0122965 and in further view of Sadovsky et al. US8489604
	Regarding claim 7, Chan does not teach: wherein identifying the first query comprises accessing a filter table in the computer system, the filter table containing a plurality of queries each corresponding to a different transformative action, the filter table further containing data for each of the plurality of queries identifying a set of underlying data upon which the query result is based.
	However, Sadovsky teaches: wherein identifying the first query comprises accessing a filter table in the computer system, the filter table containing a plurality of queries each corresponding to a different transformative action, the filter table further containing data for each of the plurality of queries identifying a set of underlying data upon which the query result is based. (Sadovsky see col 3 lines 42-67 col. 4 lines 1-32 query results table mapping plurality of queries to resources that matched the query where table reads on filter table and each query having its own mapping of resources reads on different actions)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified temporal database as taught by Chan to include Sadovsky for the predictable result of more efficiently manage data

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN S LIN/Examiner, Art Unit 2153